Citation Nr: 0108944	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  95-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia


THE ISSUES

1.  Entitlement to an increased disability rating for 
sinusitis and rhinitis, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a left knee injury, currently rated as 20 
percent disabling.

3.  Entitlement to disability rating greater than 10 percent 
for degenerative joint disease of the left knee, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1985.

This appeal arises from a rating decision of July 1993 from 
the Newark, New Jersey, Regional Office (RO).  The case was 
certified to the Board from the Washington, District of 
Columbia, RO.

The veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals (Board) in October 2000.  
At that hearing, the veteran made a claim for an increased 
disability rating for his service connected vocal cord 
disorder.  This matter is referred to the RO for appropriate 
action.

This decision will address the issue of an increased 
disability rating for sinusitis and rhinitis.  The remand 
that follows will address the issues of increased disability 
rating for the left knee.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has pain and tenderness of the affected 
sinuses with mucous and clear drainage/discharge, and a 
course of treatment with antibiotics.  He also has complaints 
of severe headaches.

3.  The medical evidence does not show a purulent discharge 
or crusting reflecting purulence or ozena, or incapacitation 
and treatment by a physician.  

4.  The veteran had surgery on the sinuses in 1987.  There is 
no evidence of repeated sinus operations or osteomyelitis.  


CONCLUSION OF LAW

The criteria for an increased disability rating greater than 
30 percent for sinusitis and rhinitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. § 4.97, 
Diagnostic Codes 6501, 6510 through 6514 (1996); 38 C.F.R. 
§§ 4.7, 4.14, 4.97, Diagnostic Codes 6510 through 6514, 6522 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in April 1986 granted service connection 
for atopy with sinusitis and bronchospastic lung disease.  

March 1997 private hospital records show the veteran 
underwent septoplasty, bilateral intranasal anterior and 
posterior ethmoidectomies, bilateral antral windows, and 
inferior turbinate reduction.

An April 1987 rating decision reclassified the disability as 
rhinitis with sinusitis and atopy, and increased the 
disability rating to 10 percent.

A March 1992 Department of Veterans Affairs (VA) clinical 
record notes the veteran complained of head and nasal 
congestion, and that the symptoms were daily and constant.  
There was no facial pain.  There were frontal headaches and 
nasal drainage.  Examination of the nasal mucosa showed no 
purulent discharge and the passages were clear.  The 
impression was perennial allergic rhinitis.

The report of a March 1993 VA examination notes the veteran 
indicated he was allergic to dust, pollen, and grass.  He was 
not on any type of prescription or over the counter 
medication.  The report of an April 1993 VA ENT [ear, nose, 
and throat] examination notes the veteran had a history of 
nasal sinus surgery.  There was a normal airway on both sides 
of the nose.  Middle, inferior, and superior turbinates were 
normal.  The sphenoethmoidal recesses and the nasopharynx 
were normal.  The floor of the nose was normal and clinically 
the sinuses appeared free of disease.  X-ray of the sinuses 
was also normal.  The diagnoses were normal ear, nose, and 
throat examination with residual nasal disease, and no active 
disease at the present time.

An April 1993 VA allergy clinic consultation report notes the 
veteran's nose was occluded on the right and narrowed on the 
left.  The impression was perennial allergic rhinitis.

The veteran presented testimony at a hearing at the RO in 
November 1994.  He testified that he had severe headaches.  
He indicated that severe mucous and other matter came out his 
nose.  He also indicated he was being treated constantly and 
that he took Actifed and Sudafed.  He testified he lost time 
from work due to this condition.  

The report of a VA examination, dated in December 1994, notes 
the veteran complained that he had off and on drainage with 
pain in the ethmoid and maxillary sinuses.  He indicated he 
had a sinus surgery in 1986 to facilitate drainage but that 
he had not had any relief from the surgery.  The report 
indicates there was slight tenderness at the left maxillary 
sinus.  There was no tenderness over the frontal or ethmoid 
sinuses.  The diagnoses included chronic sinusitis.  A 
December 1994 report of VA X-rays of the sinuses shows an 
impression of chronic sinusitis involving the maxillary 
sinuses.

A January 1995 VA clinical record notes there was frontal 
sinus tenderness.  The assessment included sinusitis.  
Bactrim DS [an antibacterial product] was prescribed.  

A January 1995 VA ENT consultation report notes there were no 
nasal polyps or elevated nasal mucosa.

A March 1995 statement from a VA physician notes the veteran 
had chronic sinus problems.

A June 1995 VA clinical record notes there was some 
tenderness of the left maxillary sinus.  The impression was 
allergic rhinitis/sinusitis.  A report of VA X-rays of the 
sinuses was normal.

The report of a VA nose, sinus, larynx, and pharynx 
examination, dated in March 2000, notes the veteran 
complained of nasal airway obstruction, mid facial headaches, 
rhinorrhea, and snoring.  He indicated he underwent surgery 
in 1986.  The report indicates that the nose was clear on the 
right.  The left nasal passage was narrower due to septal 
deviation to the left.  There was no hyperemia or exudate.  
The impression was deviated nasal septum and possible 
sinusitis.  An April 2000 addendum notes that results of a CT 
[computed tomography] scan would support a diagnosis of 
sinusitis.

The report of a VA CT scan in April 2000 showed bilateral 
maxillary and ethmoid sinusitis, and the nasal septum was not 
deviated.  

The report of a VA joints examination, dated in April 2000, 
notes the veteran complained that he had more or less 
constant sinus drainage.  He was not taking any medications.  
There was no pain but occasional headaches.  He also 
indicated he had recurrent nasal stuffiness.  The report 
indicates there was no tenderness to palpation over the 
sinuses.  The nasal cavities were clear.  The diagnosis was 
persistent sinusitis and rhinitis.

An April 2000 VA clinical record notes the veteran had been 
absent for three years and had returned for an ENT 
consultation.  The veteran was noted with a running nose and 
a clear nasal discharge.  The assessment was chronic allergic 
rhinitis.

A May 2000 rating decision increased the disability rating 
for sinusitis and rhinitis to 30 percent, effective from July 
1991.  

A September 2000 VA clinical record notes the veteran had 
recurrent pressure, headaches, and drainage.  The veteran was 
not on medication.  There was minimal mucous on the right and 
left.  On the right, there was no erythema and minimal clear 
drainage.  On the left, the synechia between the septum and 
the middle turbinate uncinate was intact and no ostia was 
visible.  There was some thickened mucosa.  The impression 
was chronic sinusitis.

The veteran presented testimony before the undersigned member 
of the Board in October 2000.  He testified that he had 
headaches two to three times per week that were sometimes 
severe.  He also testified he had drainage into his throat, 
pain, tenderness, and crusting and discharge from his nose.  
He indicated that medication he had taken did not work.  The 
veteran indicated his sinus problems affected his employment 
since his vision was affected and he could not take 
medication due to his work as a vehicle driver.  He also 
testified that he had surgery on his sinuses in 1985.  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claim and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.

The veteran has received VA examinations, the latest being in 
March and April 2000.  VA clinical records have been 
received.  The March 1994 statement of the case and the April 
1995 and March 1996 supplemental statements of the case 
advised the veteran of the contents of the medical evidence 
and that it did not provide findings sufficient for an 
increased rating.  The May 2000 supplemental statement of the 
case advised the veteran of the findings of the most recent 
VA examination and of the requirements for a greater 
disability rating.  The veteran has not identified specific 
additional evidence relevant to his claim that has not 
already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied in this case.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).

Under the criteria of Diagnostic Code 6501 for chronic 
atrophic rhinitis, a 10 percent rating is warranted where 
there is chronic atrophy of the intranasal structure and 
there is moderate secretion.  A 30 percent rating is 
warranted where there is moderate crusting and ozena, and 
atrophic changes.  A 50 percent rating is warranted where 
there is massive crusting and marked ozena with anosmia.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

Under the criteria of Diagnostic Codes 6510 through 6514 for 
chronic sinusitis, a 10 percent rating is warranted for X-ray 
manifestations only with mild or occasional symptoms.  A 10 
percent rating is warranted where the sinusitis is moderate 
with discharge, crusting, or scabbing and infrequent 
headaches.  A 30 percent rating is warranted where the 
sinusitis is severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  A 50 percent 
rating is warranted for postoperative sinusitis following 
radical operation with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (1996).

In 1996, new rating criteria for the respiratory system were 
promulgated.  61 Fed. Reg. 46720 (1996).  Under the General 
Rating Formula for Sinusitis (Diagnostic Codes 6510 through 
6514), a noncompensable rating is warranted where the 
sinusitis is detected by X-ray only.  A 10 percent rating is 
warranted for one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted where there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2000).

Under the criteria of Diagnostic Code 6522 for allergic or 
vasomotor rhinitis, a 10 percent rating is warranted where 
there are no polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
where there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2000).

A March 1992 VA clinical record indicates there was no 
purulent discharge.  The March 1993 VA examination report 
notes the nose was normal.  The March 2000 VA nose, sinus, 
larynx, and pharynx examination report notes there was no 
exudate, an April 2000 VA clinical record notes there was a 
clear nasal discharge, and a September 2000 clinical record 
notes there was minimal clear drainage on the right.  The 
veteran testified at his November 1994 hearing that severe 
mucous and other matter came out his nose.  He also testified 
before the undersigned that he had crusting and discharge 
from his nose.  However, as noted, none of the medical 
evidence in the record shows the veteran had a purulent 
discharge.  Accordingly, the medical evidence in the file 
does not show crusting or ozena [rhinitis marked by thick 
mucopurulent discharge, mucosal crusting, and fetor, 
Dorland's Illustrated Medical Dictionary 1211 (28th ed. 
1994)] necessary for a 30 or 50 percent rating.  An April 
1993 VA allergy clinic consultation report notes the 
veteran's nose was occluded on the right and narrowed on the 
left.  The April 2000 VA clinical record notes the veteran 
had a running nose and clear discharge, and the September 
2000 clinical record notes there was minimal mucous and 
minimal clear drainage.  This more closely approximates 
moderate secretion applicable to a 10 percent disability 
rating under the rating criteria for atrophic rhinitis that 
were in effect at the time the veteran initiated his claim.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

The veteran testified at his November 1994 hearing at the RO 
that he had severe headaches.  Additionally, he testified at 
his October 2000 hearing before the undersigned that he had 
crusting and severe headaches.  The March 1992 VA clinical 
record notes there were headaches and drainage; however, 
there was no purulent discharge.  The April 2000 VA 
examination report notes occasional headaches.  An April 2000 
VA clinical record notes the nasal discharge was clear and a 
September 2000 VA clinical record notes there were headaches 
and clear drainage on the left.  These findings at best 
approximate the requirements for a 30 percent rating for 
sinusitis since there are headaches.  However, as noted, the 
medical evidence does not show a purulent discharge or 
crusting reflecting purulence, or incapacitating episodes.  
The medical evidence does reflect that the veteran had 
surgery on the sinuses 1987.  However, there is no evidence 
of repeated operations on the sinuses.  There is also no 
evidence of osteomyelitis.  Therefore, the symptoms of the 
veteran's sinusitis do not satisfy the criteria for a 
disability rating greater than 30 percent under the criteria 
in effect at the time he initiated his claim.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514 (1996).

During the pendency of the veteran's claim and appeal, the 
respiratory system rating criteria were revised.  61 Fed. 
Reg. 46720 (1996).  The veteran is entitled to have his claim 
also considered under these criteria and have the criteria 
most favorable to his claim applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The medical records show the veteran had a single surgery on 
his sinuses in 1987.  There is no evidence of repeated 
surgeries or osteomyelitis.  The veteran testified at his 
November 1994 hearing at the RO that he had severe headaches.  
Additionally, he testified at his October 2000 hearing before 
the undersigned that he had crusting and severe headaches.  
The March 1992 VA clinical record notes there were headaches 
and drainage; however, there was no purulent discharge.  The 
April 2000 VA examination report notes occasional headaches.  
An April 2000 VA clinical record notes the nasal discharge 
was clear and a September 2000 VA clinical record notes there 
were headaches and clear drainage on the left.  Therefore, 
even though the veteran has severe headaches and pain and 
tenderness of the affected sinuses, the requirements for a 50 
percent rating require that these symptoms be present 
following repeated surgeries.  However, the medical evidence 
only documents sinus surgery on one occasion.  While the 
veteran claims he has crusting, the evidence in the record 
does not show purulent discharge or crusting.  An April 2000 
VA clinical record notes the veteran had not been seen at the 
ENT clinic for three years, and the medical evidence does not 
show incapacitation and treatment by a physician.  The 
December 1994 VA examination report notes there was slight 
tenderness at the left maxillary sinus.  A January 1995 VA 
clinical record notes frontal sinus tenderness and antibiotic 
treatment.  A June 1995 VA clinical record notes tenderness 
of the left maxillary sinus.  The veteran also testified at 
his hearing before the undersigned that he had sinus pain and 
tenderness.  These findings of headaches, pain, tenderness, 
and a single course of antibiotic treatment most closely 
approximate the requirements for a 30 percent disability 
rating under the revised rating criteria for sinusitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2000).

Under the revised rating criteria for rhinitis, a 30 percent 
disability rating is the maximum disability rating available.  
Since the veteran's sinus disability is currently rated as 30 
percent disabling, a greater disability rating under these 
criteria is not available.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2000).

As noted above, the evidence of record indicates the 
veteran's sinus disability warrants no more than a 30 percent 
disability rating which is consistent with the disability 
rating currently assigned.  Accordingly, the preponderance of 
the evidence is against the claim for an increased disability 
rating for sinusitis and rhinitis.


ORDER

Entitlement to an increased disability rating for sinusitis 
and rhinitis is denied.


REMAND

The veteran's left knee was examined by the VA in April 1997.  
However, the report of this examination does not provide an 
assessment of functional impairment due to pain on motion and 
use of the knee.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993).  Additionally, the veteran's left knee was last 
examined approximately four years ago.  Accordingly, this 
case will be returned to the RO for further examination of 
the veteran.

It is noted that the veteran's disagreement is with the 
initial disability rating assigned for the veteran's left 
knee disability.  This raises the possible applicability of 
staged ratings.  See Fenderson v. West, 12 Vet App 119 
(1999).  Additionally, at his hearing before the undesigned, 
the issue of an extraschedular rating was raised.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the left knee.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the symptoms 
of the veteran's left knee disability.  
The examiner should also conduct range of 
motion testing of the left knee including 
an assessment of impairment caused by 
pain on motion and use.  The examiner 
should also provide the normal range of 
motion values.  The examiner should also 
assess the stability of the knee.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

2.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the residuals of a 
left knee injury and degenerative joint 
disease of the left knee can be granted.  
The RO should also consider whether 
staged ratings are potentially applicable 
and whether an extraschedular rating is 
appropriate.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.  

3.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



